 In the Matter ofNEW MARKET STEELCo., INC.andINTERNATIONALBROTHERHOOD OF BOILER MAKERS, IRON SHIPBUILDERS,WELDERS ANDHELPERS OFAMERICA, A. F. L.Case No. 4-R-12.50.-Decided December 28, 1943Mr. Roberts B., Thomas,of New York City, for the Company.Mr. Louis H. Wildernaan,of Philadelphia, Pa., for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of BoilerMakers, Iron Shipbuilders, Welders and Helpers of America, A. F. L.Jherein called the Union, alleging that a question affecting commercehad arised concerning the representation of employees of New MarketSteel Co., Inc., New Market, New Jersey, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before Eugene M. Purver, Trial Examiner. Saidhearing was held at New Brunswick, New Jersey, on November 3,1943.The Company and the Union appeared and participated.2Allparties were afforded full, opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issuesand to file briefs.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew Market Steel Co., Inc., a New Jersey corporation located atNew Market, New Jersey, is engaged as a subcontractor, in the businessof assembling, welding, and delivering structural steel sections of hulls3At the hearing,on motion of the Union,all formal papers were amended to correspondwith this,the correct Union name.United Steelworkers of America,C. I. 0., also served with notice,did not appear.54 N. L. R. B., No. 19.90 NEW . MARKET STEEL CO., INC.91 4to shipyards located within the State of New Jersey.The Companypurchases certain expendable supplies of which a portion, amountingto 11/2 percent of the materials used by the Company, comes from pointsoutside the State of New Jersey.The steel, which is its sole raw ma-terial, is owned by the United States Navy and the United StatesMerchant Marine. It is, delivered to the Company at its New Marketplant by the prime contractors.After the steel has been fabricatedand assembled into hulls by the Company, it is returned to the primecontractors who incorporate the hulls into landing craft and oil tank-ers which are used in the prosecution of the war.During the yearending July 31,1943, the Company received more than a million dollarsfor its services.The Company contests the jurisdiction of the Board, contendingthat its raw material comes wholly from within the State of NewJersey, that the production of its prime contractors would not beaffected by cessation of its operations, and that its product is usedsolely for war purposes and therefore bears no relation to commerce.These contentions are not supported by the record.The Companymanufactures vital parts of instrumentalities used for purposes oftransportation.Transportation is nonetheless commerce within themeaning of the Act because men and materials are being transportedfor reasons of war and not for business or pleasure.We cannot be-lieve that cessation of the Company's operations would have no effectupon the operation of its two customers who depend upon the Com-pany for,services worth over a million dollars.We take notice ofthe improbability that the vast amount of steel used by the Companyoriginates within the State of New Jersey.We find that the businessof the Company affects commerce within the meaning of the NationalLabor Relations Act.3II. 'THE ORGANIZATION INVOLVEDInternational Brotherhood of Boiler Makers, Iron Shipbuilders,Welders and Helpers of America, is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to grant recognition to the Union as exclusivebargaining representative of its employees until the Union is certifiedby the Board in an appropriate unit.8Newport News Shipbuilding&Dry DockCo.v.N.L. R. B.,101F. (2d) 841;Matter ofSpandsco Oil & Royalty Company,42 N. L. R. B. 942;Matter of Ace Foundry Limited.38 N. L.R. B. 392. 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDA statement of the Regional Director introduced into evidence atthe hearing indicates that the Union represents a substantial numberof employees in the unit herein found to be appropriate .4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union in its petition requested a unit of all production andmaintenance employees of the Company, including truck drivers,checkers, and snappers, excluding supervisory and clerical employees,guards, and watchmen.The Company objected to the inclusion inthe unit of snappers, truck drivers, and checkers.At the hearing theparties agreed to the inclusion of non-supervisory snappers and theexclusion of snappers 'designated as leaders.We see no reason todepart from the agreement of the parties respecting the snappers. .Truck drivers:The truck drivers do not work within the plant.They are engaged solely in the driving of trucks from the plant topoints where the Company's products are delivered. Since they areneither production nor maintenance employees, and since they do notshare the working conditions of such employees, we shall excludetruck drivers from the unit.Checkers:The employees referred to by the Union as checkers areclassified on the Company's pay roll as clerical employees or as expedi-ters.The former check time; the latter check materials.The time checkers note the men working in their various crafts atdifferent locations within the plant, take time records and preparetime cards.They work under the supervision of the chief timekeeper.They have no authority to hire, discharge, or discipline, but have aduty to report facts which may lead to an employee's promotion ordismissal.Due to the nature of their work, they have access to infor-mation concerning rates of pay and plans of the Company with refer-ence to changes in the status of employees.We agree with the Com-pany that the time checkers are both clerical and confidential em-ployees and shall exclude them from the unit.'The expediters or material checkers work under the direction of theplant superintendent. It is their duty to trace material as it passesfrom one part of the plant to another to see that it is delivered at the4 The RegionalDirector reported that the Unionsubmitted 273 authorization cards, 168of which bear apparentlygenuine original signatures corresponding with the names ofpersons listed onthe Company'spay roll for September26, 1943, whichcontained thenames of 457 persons in the unit requested in the petition.'Matter of Paramount Pictures,Inc.,45 N. L. R. B. 116;Matter of The Babcock&WilcoxCo , 52 N. L R B. '900. NEW MARKET STEEL CO., INC.93-proper place when needed. The Company contends that the expeditersare confidential employees and should be excluded from the unit.Theysometimes have advance information as to how work is going to beassigned but they do not share the time checker's knowledge of mattersaffecting labor relations.In our opinion the work of expediters isnot confidential and it is closely related to that of production em-ployees.We* shall, therefore, include expediters in the uniteWe find that all maintenance and production employees of theCompany, including non-supervisory snappers and expediters, butexcluding clerical employees, guards, watchmen, snappers in a super-visory position, time checkers, truck drivers, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with New Market SteelCo., Inc., New Market, New Jersey, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees in the armed forces of theUnited States who present themselves in person at the polls, but6Matter of Panqborn Corporation,53 N L. R B.726;Matter of The Black&DeckerElectric Company,47 NL R B. 726;Matter of Worthington Pump it Machinery Corp.,44 N. L. It. B. 779. 94DECISIONSOF NATIONALLABOR RELATIONS BOARDexcluding those employees who have since quite or been discharged forcause, and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby International Brotherhood of Boiler Makers, Iron Shipbuilders,Welders and Helpers of America, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.